DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 7-13, 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 2, 4, (6-9), 11, 13-14,3, (6-9, 15), 16 and 18, respectively, of U.S. Patent No. 11,146,745 in view of Suh (U.S. Patent Application Publication No. 2014/0132530 A1), as cited in parent. Suh suggests wherein the array of pixels comprises a first array of pixels (Fig. 3A) and a second array of pixels (Fig. 3B), the first array of pixels and the second array of pixels having different sizes of non-optically-active areas (Figs. 3A and 3B showing different size areas – 3A excluding area 330 is a first size, 3B including opaque window area 340 is a different second size; see highlighted regions below). 13.	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the optical element of the instant application with different size areas as suggested by Suh because it would be an obvious design choice to use the necessary sizes based on design needs. A structure of the first OLED in which an in-OLED pixel window is adjusted to be transparent to transfer light to the rear of a panel to appear transparent, allowing it to detect IR below, and the opaque area blocks light from the IR sensor below. Suh at [0084-88]. See Table below.


Claims 1-2, 7-13, 17-18 and 20 of instant application 17/469,683
Note: bold indicates a difference in instant application
Claims 1, 3, 2, 4, (6-9), 11, 13-14,3, (6-9, 15), 16 and 18 of Patent 11,146,745 16/811,639

1. An electronic device comprising:
a housing;
at least one infrared component in the housing, wherein the at least one infrared component comprises a dilute nitride semiconductor material; and
a pixelated display layer in optical communication with the at least one infrared component, the pixelated display layer comprising an array of pixels and having at least one transmissive region, the at least one transmissive region including a material of the pixelated display layer that is substantially transparent to infrared light, 

wherein the array of pixels comprises a first array of pixels and a second array of pixels, the first array of pixels and the second array of pixels having different sizes of non-optically- active areas, 

wherein the at least one transmissive region is spatially coordinated with the at least one infrared component such that the at least one infrared component detects or emits the infrared light through the material of the pixelated display layer at the at least one transmissive region, the infrared light having a wavelength between 1100 nm and 1600 nm.


1. An electronic device-comprising:
a housing;
at least one infrared component in the housing, wherein the at least one infrared component comprises a dilute nitride semiconductor material; and
a pixelated display layer in optical communication with the at least one infrared component, the pixelated display layer comprising an array of pixels and having at least one transmissive region, the at least one transmissive region including a material of the pixelated display layer that is substantially transparent to infrared light, 

Suh 





wherein the at least one transmissive region is spatially coordinated with the at least one infrared component such that the at least one infrared component detects or emits the infrared light through the material of the pixelated display layer at the at least one transmissive region, the infrared light having a wavelength between 1100 nm and 1600 nm.


2. The electronic device of claim 1, wherein the second array of pixels contain only non-optically-active areas.

3. The electronic device according to claim 1, wherein at least one pixel of the array of pixels includes a non-optically-active area and wherein the non-optically-active area is substantially congruent with the at least one transmissive region.

7. The electronic device of claim 1, wherein at least one of the following conditions is satisfied:
a) the array of pixels is carried on
 a polymer substrate, a glass substrate, or a silicon substrate, or


b) wherein the infrared light is traversing the material of the pixelated display layer while being transmitted between a medium at the front and the at least one infrared component through the at least one transmissive region.

2. The electronic device according to claim 1, wherein at least one of the following conditions is satisfied: 
a) the display further comprising 
a polymer substrate, a glass substrate, or a silicon substrate 
configured to carry the array of pixels thereon, and 
b) wherein the infrared light is traversing the material of the pixelated display layer while being transmitted between a medium at the front and the at least one infrared component through the at least one transmissive region.


8. The electronic device of claim 1, further comprising 

a transparent protection layer, wherein at least one pixel of the array of pixels further comprises an optically-active area, and wherein the optically-active area is located between the transparent protection layer and the at least one infrared component.

4. The electronic device according to claim 1, further comprising 

a transparent protection layer, wherein at least one pixel of the array of pixels further comprises an optically-active area, and wherein the optically-active area is located between the transparent protection layer and the at least one infrared component.
9. The electronic device of claim 1, wherein the at least one infrared component comprises a semiconductor laser, an optical detector, an array of vertical-cavity surface-emitting lasers (VCSELs), an auxiliary optical element, an infrared optical camera, a flood illuminator, a dot projector, a time-of-flight sensor, or a proximity sensor.


6. The electronic device according to claim 1, wherein the at least one infrared component comprises a semiconductor laser or an optical detector.
7. The electronic device according to claim 1, wherein the at least one infrared component comprises an array of vertical-cavity surface-emitting lasers (VCSELs).
8. The electronic device according to claim 1, wherein the at least one infrared component further comprises an auxiliary optical element.
9. The electronic device according to claim 1, wherein the at least one infrared component includes at least one of an infrared optical camera, a flood illuminator, a dot projector, a time-of-flight sensor, and a proximity sensor.


10. The electronic device of claim 1, wherein the wavelength of the infrared light is between 1250 nm and 1600 nm.

11. The electronic device according to claim 1, wherein the wavelength of the infrared light is between 1250 nm and 1600 nm.


11. The electronic device of claim 1, wherein the dilute nitride semiconductor material includes at least one of: GaInNAs, GaInNAsSb, GaNAsSb, GaInNAsBi, GaInNAsSbBi, GaNAsBi, or GaNAsSbBi.



13. The electronic device of claim 1, wherein the dilute nitride semiconductor material includes at least one of: GaInNAs, GaInNAsSb, GaNAsSb, GaInNAsBi, GaInNAsSbBi, GaNAsBi, and GaNAsSbBi.
12. A method for fabricating an electronic device, the method comprising:
providing a transparent protection layer of the electronic device;
forming a first layered structure of the electronic device, the first layered structure defining a plurality of display pixels, the plurality of display pixels comprising first display pixels and second display pixels, wherein each display pixel comprises 
a non-optically-active area configured to not emit light when the display pixel is operating and includes a material of the first layered structure that is substantially transparent to infrared light having a wavelength between 1100 nm and 1600 nm, wherein the first display pixels and second display pixels have different sizes of non- optically-active areas;
constructing a functional layer of the electronic device by disposing at least one infrared component, the first layered structure located between the at least one infrared component and the transparent protection layer, wherein the at least one infrared component comprises a dilute nitride semiconductor material and detects or emits the infrared light through a material of the first layered structure at the non-optically-active areas;
creating a second layered structure carrying electronic connection circuitry electrically connected to at least one of the first layered structure or the functional layer;
disposing the first layered structure and the functional layer in and within bounds of a housing shell such that the non-optically-active areas are positioned between the at least one infrared component and the transparent protection layer.


14. A method for fabricating an electronic device, the method comprising:
providing a transparent protection layer of the electronic device;
forming a first layered structure of the electronic device, the first layered structure defining a display pixel and including:
an optically-active portion of the display pixel; and

a non-optically-active portion of the display pixel, wherein the non-optically-active portion is configured to not emit light when the display pixel is operating, wherein the non-optically-active portion includes a material of the first layered structure that is substantially transparent to infrared light;
constructing a functional layer of the electronic device by disposing an array of infrared components, the first layered structure located between the array of infrared components and the transparent protection layer, wherein the array of infrared components comprises a dilute nitride semiconductor material and detects or emits infrared light having a wavelength between 1100 nm and 1600 nm through the material of the pixelated display layer at the non-optically-active portion;
creating a second layered structure carrying electronic connection circuitry electrically connected to at least one of the first layered structure and the functional layer;
disposing the functional layer and the first layered structure in and within bounds of a housing shell such that the non-optically-active portion is positioned between at least one of the array of infrared components and the transparent protection layer.


13. The method of claim 12, wherein the forming the first layered structure comprises forming only non-optically-active areas in the second display pixels.


3. The electronic device according to claim 1, wherein at least one pixel of the array of pixels includes a non-optically-active area and wherein the non-optically-active area is substantially congruent with the at least one transmissive region.
17. The method of claim 12, wherein at least one of the following conditions is satisfied:
(i) wherein the forming the first layered structure includes dimensioning the non- optically-active areas to be transparent to the infrared light; or
(ii) wherein the constructing the functional layer includes constructing the functional layer to include a semiconductor laser, an optical detector, an array of vertical-cavity surface- emitting lasers (VCSELs), an auxiliary optical element, an infrared optical camera, a flood illuminator, a dot projector, a time-of-flight sensor, or a proximity sensor.

6. The electronic device according to claim 1, wherein the at least one infrared component comprises a semiconductor laser or an optical detector.
7. The electronic device according to claim 1, wherein the at least one infrared component comprises an array of vertical-cavity surface-emitting lasers (VCSELs).
8. The electronic device according to claim 1, wherein the at least one infrared component further comprises an auxiliary optical element.
9. The electronic device according to claim 1, wherein the at least one infrared component includes at least one of an infrared optical camera, a flood illuminator, a dot projector, a time-of-flight sensor, and a proximity sensor.
15. The method according to claim 14, wherein at least one of the following conditions is satisfied:
(i) wherein the forming the first layered structure includes dimensioning the non- optically-active portion to be transparent to the infrared light; and
(ii) wherein the constructing the functional layer includes constructing the functional layer to include at least one of an infrared camera, a flood illuminator, a proximity sensor, a dot projector, a speaker, a microphone, and an optical camera.


18. The method of claim 12, wherein at least one of the following conditions is satisfied:

(i) wherein the forming the first layered structure includes defining the non-optically- active areas within predetermined boundaries of the plurality of display pixels without overlapping thereof;
(ii) wherein the forming the first layered structure includes defining optically-active areas and the non-optically-active areas to be complementary to one another to define, aggregately, an overall area of the first display pixels; or









(iii) wherein the forming the first layered structure includes forming the plurality of display pixels such that optically-active areas of the plurality of display pixels are formed with a first spatial period, the at least one infrared component disposed with a second spatial period, and
the first and second spatial periods substantially coincide.

16. The method according to claim 14, wherein at least one of the following conditions is satisfied:
(i) wherein the forming the first layered structure includes defining both the optically-active portion and the non-optically-active portion within predetermined boundaries of the display pixel without overlapping thereof;
(ii) wherein forming the first layered structure includes dimensioning the optically- active portion and the non-optically-active portion to be complementary to one another to define, aggregately, an overall area of the display pixel;
(iii) wherein the forming the first layered structure includes forming a first display pixel and a second display pixel in the first layered structure, the first display pixel having both of corresponding optically-active and non-optically-active portions, the second display pixel having only a corresponding non-optically-active portion; and
(iv) wherein the forming the first layered structure includes forming an array of the display pixels in the first layered structure, in which the optically-active portions of the array of the display pixels are formed with a first spatial period, wherein the array of infrared components are disposed with a second spatial period; and
wherein the first and second spatial periods substantially coincide.

20. The method of claim 14, wherein the forming includes forming the first layered structure having a first area, wherein the constructing includes constructing the functional layer having a second area, wherein the first and second areas are substantially congruent or spatially matching one another.
18. The method according to claim 14, wherein the forming includes forming the first layered structure having a first area, wherein the constructing includes constructing the functional layer that includes a second area, and wherein the first and second areas are substantially congruent or spatially matching one another.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (U.S. Patent Application Publication No. 2014/0132530 A1), [hereinafter Suh], and further in view of Yoon et al., (U.S. Patent No. 8,202,788 B2), [hereinafter Yoon], both cited in parent application 16/811,639.
Regarding claim 1, Suh discloses an electronic device ([0049] display device) comprising:
a housing ([0052] a display device 100 is configured to be included in a portable terminal 120; and Fig. 1A);
at least one infrared component in the housing ([0023] a sensor panel disposed below the substrate to sense N images from input light that is received through a portion of the plurality of display pixels, N being a natural number; [0135] where the sensor panel is an infrared component), 
a pixelated display layer ([0083] FIGS. 3A and 3B illustrate an example of a first OLED pixel and an example of a second OLED pixel, respectively; and [0082] pattern panel 210) in optical communication with the at least one infrared component (Fig. 2B showing the panel with transparent region over the infrared sensor panel), the pixelated display layer comprising 
an array of pixels ([0082] pattern panel 210) and having at least one transmissive region (Fig. 2, element 210 and Fig. 3A, and transparent window 330), the at least one transmissive region including a material of the pixelated display layer that is substantially transparent to infrared light ([0087] The transparent window 330 allows external input light to pass using glass or a transparent plastic in which an opaque layer is absent, and may acquire an image by the input light on the sensor panel 220 positioned at a rear end. [0135] where the sensor panel is an infrared component), wherein the array of pixels comprises 
a first array of pixels (Fig. 3A) and a second array of pixels (Fig. 3B), the first array of pixels and the second array of pixels having different sizes of non-optically-active areas (Figs. 3A and 3B showing different size areas – 3A excluding area 330 is a first size, 3B including opaque window area 340 is a different second size; see highlighted regions below), 

    PNG
    media_image1.png
    607
    276
    media_image1.png
    Greyscale

wherein the at least one transmissive region ([0077] Referring to FIG. 2B, the pattern panel 210 may form an imaging pattern as a pin-hole pattern by disposing a plurality of second OLED pixels to be around a single first OLED pixel.) is spatially coordinated with the at least one infrared component (Fig. 2 element 220) such that the at least one infrared component detects or emits the infrared light through the material of the pixelated display layer at the at least one transmissive region ([0087] The transparent window 330 allows external input light to pass using glass or a transparent plastic in which an opaque layer is absent, and may acquire an image by the input light on the sensor panel 220 positioned at a rear end.)
However, Suh does not explicitly disclose wherein the at least one infrared component comprises a dilute nitride semiconductor material and the infrared light having a wavelength between 1100 nm and 1600 nm. 
Yoon suggests wherein the at least one infrared component comprises a dilute nitride semiconductor material (bandgap of GaNAsSb can be lowered to the near infrared region by increasing the nitrogen concentration. Antimony was also found to have a surfactant effect in dilute-nitride growth; col. 1, lns. 52-55); and the infrared light having a wavelength between 1100 nm and 1600 nm ((d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 8, lns. 1-3 which can be used to manufacturing photodetectors; col. 8, ln. 40-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the optical element in the device of Suh with an infrared light capable of operating in the desired wavelength as suggested by Yoon because this would amount to a simple substitution of one known element (infrared component) performing the same function of emitting light for another (near infrared light) performing the same function of emitting light and the results of the substitution would have been predictable. 
Regarding claim 3, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above. Suh also suggests wherein the first array of pixels and the second array of pixels alternate in location to form an interleaved arrangement ([0077-79] Referring to FIG. 2B, the pattern panel 210 may form an imaging pattern as a pin-hole pattern by disposing a plurality of second OLED pixels to be around a single first OLED pixel.).
Regarding claim 4, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above. Suh also suggests wherein at least two of the first array of pixels are spatially adjacent to each other ([0079] The pattern panel 210 may form an imaging pattern by arranging the first OLED pixel and the second OLED pixel based on a predetermined arrangement rule, depending on whether a window included in an OLED pixel is transparent and Figs. 4A-B).
Regarding claim 5, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above. Suh also suggests wherein the at least one transmission region is located in a non-optically-active area of the array of pixels (Fig. 3A element 330).
Regarding claim 6, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above. Suh also suggests wherein the at least one infrared component comprises a plurality of infrared components (Fig. 2B, element 220), the plurality of infrared components spatially coordinated with the same pixel of the second array of pixels ([0087] The transparent window 330 allows external input light to pass using glass or a transparent plastic in which an opaque layer is absent, and may acquire an image by the input light on the sensor panel 220 positioned at a rear end. Fig. 2B).
Regarding claim 7, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above. Suh also suggests wherein at least one of the following conditions is satisfied: a) the array of pixels is carried on a polymer substrate, a glass substrate, or a silicon substrate ([0087] The transparent window 330 allows external input light to pass using glass or a transparent plastic in which an opaque layer is absent, and may acquire an image by the input light on the sensor panel 220 positioned at a rear end), or b) wherein the infrared light is traversing the material of the pixelated display layer while being transmitted between a medium at the front and the at least one infrared component through the at least one transmissive region ([0019] At least a portion of the plurality of display pixels may include an infrared (IR) unit to emit IR light toward the object to be scanned; and [0068] A portion of the plurality of display pixels may allow input light to pass. For example, when a display pixel is an OLED pixel, a portion of a plurality of OLED pixels may be first OLED pixels that include a transparent window to allow the input light to pass; 0068).
Regarding claim 8, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above. Suh also suggests a transparent protection layer ([0140] An existing touch display of FIG. 6A may include a cover glass window layer 601), wherein at least one pixel of the array of pixels further comprises an optically-active area ([0029] A primary area of the glass substrate is defined to dispose, for example, a backlight module, a TFT array, a liquid crystal layer and a color filter so as to form the display portion 210), and wherein the optically-active area (Fig. 6B element 606) is located between the transparent protection layer (Fig. 6B element 601) and the at least one infrared component (a sensor panel 607 to sense input light passing through a patterned OLED is further added to the existing touch display structure; 0141 and Fig. 6B).
Regarding claim 9, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above. Yoon also suggests wherein the at least one infrared component comprises a semiconductor laser, an optical detector, an array of vertical-cavity surface-emitting lasers (VCSELs), an auxiliary optical element, an infrared optical camera, a flood illuminator, a dot projector, a time-of-flight sensor, or a proximity sensor ((b) Near infrared (wavelength from 1000 nm to 1600 nm) p-i-n avalanche photodetector. In particular, GaNAsSb can be used very effectively as the light absorbing layer in the photodetector. (c) High efficiency multi junction solar cell. In particular, GaNAsSb can be used as the light absorbing layer for a solar spectrum below 1.1 eV. This would improve the efficiency of the multi junction solar cell by about 5-10%. (d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 7, ln. 55 – col. 8, ln. 4). 
Regarding claim 10, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above. Yoon also suggests wherein the wavelength of the infrared light is between 1250 nm and 1600 nm ((d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 7, ln. 55 – col. 8, ln. 4).
Regarding claim 11, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above. Yoon also suggests wherein the dilute nitride semiconductor material includes at least one of: GaInNAs, GaInNAsSb, GaNAsSb, GaInNAsBi, GaInNAsSbBi, GaNAsBi, or GaNAsSbBi ((b) Near infrared (wavelength from 1000 nm to 1600 nm) p-i-n avalanche photodetector. In particular, GaNAsSb can be used very effectively as the light absorbing layer in the photodetector. (c) High efficiency multi junction solar cell. In particular, GaNAsSb can be used as the light absorbing layer for a solar spectrum below 1.1 eV. This would improve the efficiency of the multi junction solar cell by about 5-10%. (d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 7, ln. 55 – col. 8, ln. 4).
Regarding claim 12, Suh-Yoon suggest all the limitations and motivation of claim 1, as discussed above, in device form rather than method form. Suh also discloses the fabrication layers (Fig. 6B). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 12. 
Regarding claim 14, Suh-Yoon suggest all the limitations and motivation of claim 3, as discussed above, in device form rather than method form. Suh also discloses the fabrication layers (Fig. 6B). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 14. 
Regarding claim 15, Suh-Yoon suggest all the limitations and motivation of claim 4, as discussed above, in device form rather than method form. Suh also discloses the fabrication layers (Fig. 6B). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 15. 
Regarding claim 16, Suh-Yoon suggest all the limitations and motivation of claim 6, as discussed above, in device form rather than method form. Suh also discloses the fabrication layers (Fig. 6B). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16. 
Regarding claim 17, Suh-Yoon suggest all the limitations and motivation of claim 9, as discussed above, in device form rather than method form. Suh also discloses the fabrication layers (Fig. 6B). Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 17. 
Regarding claim 18, Suh-Yoon suggest all the limitations and motivation of claim 12, as discussed above. Suh also discloses wherein at least one of the following conditions is satisfied: (i) wherein the forming the first layered structure includes defining the non-optically-active areas within predetermined boundaries of the plurality of display pixels without overlapping thereof (Fig. 4B); (ii) wherein the forming the first layered structure includes defining optically-active areas and the non-optically-active areas to be complementary to one another to define, aggregately, an overall area of the first display pixels (Fig. 4B); or (iii) wherein the forming the first layered structure includes forming the plurality of display pixels such that optically-active areas of the plurality of display pixels are formed with a first spatial period, the at least one infrared component disposed with a second spatial period, and the first and second spatial periods substantially coincide (Fig. 4B).
Regarding claim 19, Suh-Yoon suggest all the limitations and motivation of claim 12, as discussed above. Suh also discloses wherein at least one of the following conditions is satisfied: (i) wherein the disposing the functional layer includes disposing the at least one infrared component behind at least one non-optically-active area, as seen from the front (Fig. 6B); or (ii) wherein the disposing the functional layer includes disposing the at least one infrared component behind at least one optically-active area, as seen from the front (Figs. 2B and 6B, where the at least one infrared component [Fig. 2B element 220] is disposed behind both active and inactive areas [Fig. 2B element 210]).
Regarding claim 20, Suh-Yoon suggest all the limitations and motivation of claim 14, as discussed above. Suh also discloses wherein the forming includes forming the first layered structure having a first area, wherein the constructing includes constructing the functional layer having a second area, wherein the first and second areas are substantially congruent or spatially matching one another (Figs. 2B, 4B and 6B).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suh-Yoon, and further in view of Bjerre et al., (U.S. Patent Publication No. 2021/0209391 A1), [hereinafter Bjerre].
Regarding claim 2, Suh, further in view of Yoon, [hereinafter Suh-Yoon], suggest all the limitations of claim 1, as discussed above. However, Suh-Yoon do not explicitly disclose wherein the second array of pixels contain only non-optically-active areas.
Bjerre suggests wherein the second array of pixels contain only non-optically-active areas ([0039] as an alternative “blocks” of pixels could for example be active (2×2, 4×4, 1×8, etc.), where other blocks may be controlled to be “inactive”. In FIG. 3A the active pixels 202 are denoted as 302 and the inactive pixels 102 are denoted as 304.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the optical element in the device of Suh-Yoon with inactive pixels as suggested by Bjerre. The motivation would be to use reduced capturing mode to acquire a low resolution fingerprint image. 
Regarding claim 13, Suh-Yoon suggest all the limitations and motivation of claim 2, as discussed above, in device form rather than method form. Suh also discloses the fabrication layers (Fig. 6B). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Huang suggests [0064] the camera and the infrared sensor can be provided in a region corresponding to the transparent region if they are needed to be disposed under the display panel. Xie suggests both IR light in OLED and IR sensor adjacent in pixel; Fig. 4. Yang suggest [0084] a proximity detector that receives infrared signals can be disposed beneath the first pixel portion 402 of the display 400 to receive these signals through the transparent organic light emitting diode pixels as previously described.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487